Citation Nr: 9911555	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  94-26 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and daughter



ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to 
September 1944.  He died in April 1990.  The appellant 
is the veteran's surviving spouse.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Chicago, 
Illinois, Department of Veterans Affairs (VA) Regional Office 
(RO).

This case was previously before the Board and was remanded to 
the RO in July 1996.  

The Board notes that in Supplement Statements of the Case 
dated in October and December 1998, the RO denied entitlement 
to Dependency and Indemnity Compensation (DIC) benefits 
pursuant to 38 U.S.C.A. § 1318.  The appellant, however, was 
not informed of her appellate rights and the need for a 
Notice of Disagreement (NOD) as to this issue.  38 C.F.R. § 
19.25.  Accordingly, the issue of entitlement to DIC benefits 
pursuant to 38 U.S.C.A. § 1318 is referred to the RO, so that 
it may send the appellant appropriate notice of her appellate 
rights, including the need to file a NOD, as to this matter.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran died on April [redacted], 1990.  The death 
certificate indicates that the immediate cause of death was 
ventricular fibrillation due to arteriosclerotic heart disease.  
An autopsy was not performed.  

3.  At the time of his death, the veteran was service-
connected for right below-knee amputation, rated as 40 
percent disabling; amputation of the left great toe, rated as 
10 percent disabling; and donor site scars of both thighs, 
rated as noncompensably disabling.  

4.  Cardiovascular disease was first objectively demonstrated 
many years after separation from service, and was not 
etiologically related to the veteran's service-connected 
disabilities.  

5.  The veteran's service-connected disabilities were not a 
significant factor in causing or contributing to his death.


CONCLUSIONS OF LAW

1.  Cardiovascular disease was not incurred in or aggravated 
during service, may not be presumed to have been incurred in 
service, and was not proximately due to a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 1991 
& Supp. 1997); 38 C.F.R. §§ 3.303(b), 3.307, 3.309, 3.310(a) 
(1998).

2.  A service-connected disability did not cause or 
contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. § 1310 (West 1991 & Supp. 
1997); 38 C.F.R. § 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107.  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed, and that no further 
assistance to the appellant is required to comply with the 
statutory duty to assist.  38 U.S.C.A. § 5107.  

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110.  
Service connection may also be granted for certain chronic 
diseases, such as cardiovascular disease, where the disease 
becomes manifest to a degree of 10 percent or more within one 
year of separation from service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for disability which 
is proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a).

To establish service connection for the cause of the 
veteran's death, the evidence must show that the disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service connected disability to be the cause, it must 
singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  A 
contributory cause of death is inherently one not related to 
the primary cause.  In determining whether a service-
connected disability contributed to the veteran's death, it 
must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  For a service-
connected disease to constitute a contributory cause, it is 
not sufficient to show that it casually shared in death, but 
rather that there was a causal connection.  Generally, minor 
service-connected disabilities, particularly those of a 
static nature or not materially affecting a vital organ, 
would not be held to have contributed to death primarily due 
to unrelated disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.

Factual Background

During his lifetime, the veteran was service-connected for 
right below-knee amputation, rated as 40 percent disabling; 
amputation of the left great toe, rated as 10 percent 
disabling; and donor site scars of both thighs, rated as 
noncompensably disabling.  

The relevant facts are summarized as follows:  The veteran's 
service medical records contain no complaints, findings, or 
diagnoses of a cardiovascular disease.  Clinical evaluation 
of the cardiovascular system was normal on an April 1943 
entrance examination.  On clinical evaluation in August 1944, 
the veteran's heart was not enlarged to percussion.  There 
was moderate tachycardia and marked sinus arrhythmia.  No 
murmurs were heard.  Chest X-rays were normal.  On VA 
examination of the veteran in February 1949, his 
cardiovascular system was normal.  

The first indication of a cardiovascular disease was on a 
report of private hospitalization in December 1963 which 
showed that the veteran was admitted following onset of chest 
pain.  Electrocardiogram and enzyme studies confirmed a 
diagnosis of acute diaphragmatic wall myocardial infarction.  
The veteran was provided anticoagulants.  After a three-week 
hospitalization, he was transferred to a VA facility were he 
was maintained on anticoagulants.  He was asymptomatic during 
the entire hospital stay.  The diagnosis was organic heart 
disease (arteriosclerotic heart disease and coronary 
thrombosis).  In July 1987, the veteran was diagnosed with 
arteriosclerotic heart disease and old myocardial infarction.  
In February 1988, an X-ray indicated that there was a 
complete occlusion of the left internal carotid artery at its 
origin and a less than 50 percent stenosis of the right 
internal carotid artery at its origin.  Records from Rush 
North Shore Hospital show that on April [redacted], 1990 the 
veteran was brought to the emergency room in full cardiac arrest, 
and died shortly thereafter. 

In a June 1993 statement, Dr. T.C. reported that the veteran 
had been under his care for several years for vascular 
disease.  He noted that the veteran had below-knee amputation 
of the right leg at age 19 and an acute myocardial infarct at 
age 39.  The physician stated that he felt there was a 
correlation between the veteran's amputation and his 
infarction.  

In May 1994, the appellant testified that she knew the 
veteran since he was 14 years old and that she married him in 
1949.  She stated that the veteran had a coronary occlusion 
in 1963 at age 39.  She indicated that as the veteran got 
older his right leg amputation stump which was originally 2 1/2 
inches got shorter and that his right knee action was more 
difficult.  She contended that the shortness of the stump 
made it essentially the same as an amputation of the knee.  
She testified that since the time of the amputation the 
veteran had had poor circulation and that his doctor told him 
that his poor circulation was due to the right leg 
amputation.  The appellant's daughter testified that over the 
years the veteran's stump had spasms which were painful.  The 
appellant testified that the veteran's doctor and 
cardiologists stated that whether the amputation were above 
or below the knee the stress would be the same.  See May 1994 
hearing transcript.  

Based on this evidence, a memorandum was prepared and 
directed to a VA board-certified cardiologist.  The 
cardiologist was asked to review the records and offer a 
medical opinion as to whether the veteran's service-connected 
right below the knee and left great toe amputations 
contributed substantially or materially to his death.  In a 
February 1998 statement, Dr. J.C., a cardiologist, indicated 
that his review of the veteran's chart revealed cigarette 
smoking and positive family history as the only risk factors 
for cardiovascular disease.  The relative importance of these 
was mild to moderate.  Dr. C. went on to state that he could 
see no etiologic or physiologic relationship between the 
veteran's frost bite related complications at age 19 and 
subsequent vascular disease and death from myocardial 
infarction.  He concluded by stating that "it was as likely 
as not that the veteran's service-connected right below the 
knee amputation and left big toe amputation did not 
contribute substantially or materially to his death."  

Analysis

The United States Court of Appeals for Veterans Claims 
(Court) (formerly known as the United States Court of 
Veterans Appeal) has held that it is the Board's duty to 
determine the credibility and weight of evidence.  Wood v. 
Derwinski, 1 Vet.App. 190 (1991).  While the Board may not 
ignore the opinion of a physician, it is certainly free to 
discount the credibility of that physician's statement.  
Sanden v. Derwinski, 2 Vet.App. 97 (1992).  In this regard, 
the Board finds that the statement of Dr. T.C., to the effect 
that he "feel[s] there was a correlation between [the 
veteran's] amputation and his infarction", has limited 
probative value, as it is purely speculative and not 
supported by the evidence of record.  The statement does not 
identify any medical findings from the records which 
establishes a connection between the amputations and the 
myocardial infarction, and there is nothing offered from the 
physician's knowledge of the veteran's history that 
demonstrates such a relationship.  In view of this, the 
probative value of the physician's statement is considerably 
diminished.  The Board notes that in October 1997 a letter 
was sent to Dr. T.C. requesting that he review his records 
pertinent to his treatment of the veteran and elaborate on 
his June 1993 statement; however, no response was received.  

In support of her claim the appellant has submitted a 
photocopy of a document concerning the relationship between 
the amputation of an extremity and the subsequent development 
of cardiovascular disorders.  In Quiamco v. Brown, 6 Vet.App. 
304 (1994), the Court held:  "the treatise quoted must bear 
directly on the veteran's medical condition."  The Board 
finds that some probative value and weight must attach to 
this evidence, since it does indicate a potential 
relationship between amputations and the development of 
cardiovascular disorders.  However, the evidence does not 
speak to the specific facts of this case, and therefore its' 
value is considerably diminished.

The only other evidence which relates the veteran's 
cardiovascular disorders to his service-connected right below 
the knee amputation is the contentions of the appellant.  
However, the Board notes that the appellant is not competent 
to give a credible opinion on a medical question such as 
this.  The Court has held that lay persons cannot provide 
testimony where an expert opinion is required.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).

Thus, the Board determines that the February 1998 VA 
cardiologist's opinion, essentially ruling out any direct 
etiologic link between the veteran's right below the knee and 
left great toe amputations and the development of 
cardiovascular disease, provides the basis upon which the 
Board rests its conclusion that the preponderance of the 
evidence is against the appellant's claim for service 
connection for the cause of the veteran's death.  In relying 
on Dr. J.C.'s report, the Board notes that all contentions 
and pertinent service and post-service medical evidence were 
considered in rendering that opinion.  See Gabrielson v. 
Brown, 7 Vet.App. 36 (1994).  While the Board has considered 
the doctrine of resolving the benefit of the doubt in the 
appellant's favor, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant resolution of this matter on that basis.  38 U.S.C.A. 
§ 5107(b).  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

